Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (7,802,406).
Claim 26 – Simmons discloses a method of prefabricating a modular wall structure (sub-frame, 18), comprising:
fabricating a wall panel (sub-frame 18 minus base channel 30 is a panel as broadly recited, as it is still flat and rectangular) including a plurality of parallel studs (the five studs, Fig. 2);
fixing an elongate member (base channel 30) to each of the plurality of parallel studs (as shown in Fig. 2, there is some type of fastening shown connecting the stud ends to the base channel), the elongate member including a plurality of elongate slots (60) in a first (bottom) face, wherein the slots extend parallel to a plane (the lateral bottom plane formed by the stud bottom ends) of the wall panel 
Claim 28 – Simmons discloses the method of claim 26, Simmons further teaching wherein the first face is vertical, at least if the wall structure is laying down at the building site. 
Claim 29 – Simmons discloses the method of claim 26, Simmons further teaching wherein the elongate member is fixed to a long side of the studs at least because track 30 is fixed to the stud flanges (at the end) that run the entire length of the studs, as opposed to, for example, being fixed to the web, which is a shorter, depth, side of the studs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aughuet (3,994,107). 
Aughuet discloses a method of constructing a building, comprising:
prefabricating a wall panel (1) including a plurality of parallel studs (“uprights of metal frame 1” are studs as broadly recited as they are upright supports in a building wall);
fixing an elongate member (5, 12, 14) having a first slot (13) to each of the plurality of parallel studs, the first slot being parallel a plane (the minor plane formed by one or both of the outside faces of the vertical upright members of frame ) of the wall panel;
erecting a building frame (1) at a building site, the building frame including a horizontal member (3) having a second slot (17);
transporting the wall panel to the building site and lifting the wall panel into alignment alongside the building frame (the metal frame 1 is transported and lifted at least because as shown in Fig. 1, one metal frame is put in place above the nest so it is lifted), and 
aligning the first slot with the second slot, such that the slots are orthogonal (Fig. 1).
Aughuet does not expressly disclose the method step of lifting the wall panel by the elongate member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lift Aughuet by the elongate member because it is convenient location to attach hooks secured to a cable winch. 
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Aughuet in view of Semaan (4,905,444).
The Aughuet second slot is in the horizontal member horizontal face, not the vertical face, and the first slot is in a horizontal face of the elongate member, not the vertical face. Semaan discloses a slot in a member (20) vertical face (Fig. 5) and another slot (two slots, two perpendicular arrows, Fig. 1) in a vertical face of a member (5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aughuet in view of Semaan for a panel connection less likely to pull away from the horizontal member because it would not pull away if the nut loosens. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive, as the references teach the newly claimed subject matter as described. 
Allowable Subject Matter
Claims 21-25 are allowed because the closest art of record, Aughuet, teaches all the method steps/structure, including the compensation bar having a first vertical face (the face that faces the framing), but there is no first slot in such Aughuet first vertical face and second slot 17 in framing 3 is on a horizontal, not vertical face as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633